Citation Nr: 1756122	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for hypertension. 

2. Entitlement to service connection for an aneurysm, to include as secondary to service-connected pulmonary emboli. 

3. Entitlement to service connection for migraine headaches, to include as secondary to an aneurysm.

4. Entitlement to an increased evaluation for lumbar spine degenerative disc disease in excess of 10 percent disabling prior to December 30, 2015 and in excess of 20 percent disabling thereafter.

5. Entitlement to an increased evaluation for left leg deep vein thrombosis in excess of 40 percent disabling.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 12, 2012.
REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 2003. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO) in October 2010 (denying service connection for an aneurysm) and September 2012 (denying to reopen a claim of service connection for hypertension; service connection for migraine headaches and venous insufficiency and left leg swelling, pain, and spasms (later interpreted to be a request for an increased rating for left leg deep vein thrombosis); and an increased rating for lumbar spine degenerative disc disease). An interim October 2016 rating decision increased the Veteran's lumbar spine degenerative disc disease to 20 percent disabling, effective December 30, 2015.

On his January 2014 substantive appeal (VA Form 9) for the issue of entitlement to service connection for an aneurysm, the Veteran requested a Board videoconference hearing. In November 2015 written correspondence, the Veteran's representative withdrew the request. Consequently, the Board considers the hearing request withdrawn.

In an October 2016 statement of the case (SOC), it appears the RO reopened the Veteran's claim of service connection for hypertension and decided the issue on the merits, but the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. The Board has characterized the claim accordingly.

The Board notes that the Veteran did not include the issues of entitlement to increased ratings for left ankle osteoarthritis status post strain, temporomandibular joint disorder, and pulmonary emboli (claimed as shortness of breath), and entitlement to service connection for a slow gaited walk, eye sensitivity, and dizziness in his November 2016 substantive appeal. Accordingly, those claims are not before the Board. Additionally, the Veteran's claim of service connection for major depressive disorder (claimed as severe depression, to include posttraumatic stress disorder and memory loss) was granted in an October 2016 rating decision; as a result, it is no longer on appeal.

An appeal of TDIU was initiated in a January 2013 notice of disagreement; an interim October 2016 rating decision granted the claim, effective August 12, 2012. A TDIU rating is inherent in any claim for an increased rating, see Rice v. Shinseki, 22 Vet. App. 447 (2009), and the Veteran's record nonetheless raises the issue for the period prior to August 12, 2012. Therefore, it has been added as a separate issue on the title page.

The issues of entitlement to increased ratings for lumbar degenerative disc disease and left leg deep vein thrombosis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.




FINDINGS OF FACT

1. An unappealed (and therefore final) July 2009 rating decision denied the Veteran's original claim of service connection for hypertension based on a finding that there was no in-service incurrence of hypertension, no causal relationship between the Veteran's hypertension and military service, and no medical diagnosis of hypertension within one year of service. An unappealed March 2010 (and therefore final) rating decision reopened the claim and continued the denial based on the same findings.

2. Evidence received since the March 2010 rating decision is cumulative or immaterial.

3. The evidence is in equipoise that the Veteran's aneurysm is secondary to his pulmonary emboli.

4. The evidence is in equipoise that the Veteran's migraine headaches are a result of his [now service-connected] aneurysm.


CONCLUSIONS OF LAW

1. New and material evidence has not been received, and the claim of service connection for hypertension is not reopened. 38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017). 

2. Service connection for an aneurysm, secondary to pulmonary emboli, is warranted. 38 U.S.C. §§ 1110, 1131, 5107 (2012), 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3. Service connection for migraine headaches, secondary to an aneurysm, is warranted. 38 U.S.C. §§ 1110, 1131, 5107 (2012), 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Inasmuch as the benefits of entitlement to service connection for an aneurysm and migraine headaches are being granted, there is no reason to belabor the impact of notice and assistance requirements on those matters. Any notice or duty to assist omission is harmless.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. New and Material Evidence

Legal Criteria

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C. § 5108. "New" evidence means existing evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold. Specifically, 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" enables, rather than precludes, reopening. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Factual Background

In June 2007, the Veteran submitted an April 2007 opinion from his private physician, Dr. J. Griffin, Jr., stating that the Veteran "developed hypertension while in the military; although it was not treated, it has been well-documented." Dr. Griffin also noted the Veteran's "mild untreated hypertension present during his military service...." 

Although the rating decision did not discuss Dr. Griffin's opinion, it was considered by the June 2009 VA examiner. The VA examiner opined that the Veteran's hypertension was less likely as not caused by or a result of elevated blood pressures present during service, because the Veteran's occasional elevated blood pressures during service were either within the normal to high-normal range (and therefore did not fit the medical definition of hypertension) or associated with acute encounters of a painful nature, such as an ingrown toenail. 

In July 2009, the RO denied the Veteran's claim based on a finding that there was no in-service incurrence of hypertension, no causal relationship between the Veteran's hypertension and military service, and no medical diagnosis of hypertension within one year of service. The June 2009 VA examination and the Veteran's service treatment records were considered by the RO, along with other evidence.

After the Veteran asked for reconsideration in December 2009, the AOJ again denied his claim for hypertension in a March 2010 rating decision. The reasons given were the same: no in-service incurrence, no causal relationship between the Veteran's military service and his current hypertension, and no medical diagnosis within one year of service. In April 2011, the Veteran attempted to "amend[]" an earlier notice of disagreement pertaining to a different claim to include a notice of disagreement for his hypertension claim. Unfortunately, this correspondence was received beyond one year from the March 2010 rating decision and therefore was an untimely notice of disagreement. See 38 C.F.R. § 20.200. As a result, the March 2010 rating decision became final.

Since that time, the Veteran has submitted several medical treatment records demonstrating that he is currently diagnosed with hypertension. Another letter from Dr. Griffin, dated March 2011, was received in April 2011. In this letter, Dr. Griffin stated that the Veteran "did not carry the diagnosis of hypertension while on active duty but did have elevated blood pressures recorded in his medical record" and that "he does have elevated blood pressures recorded throughout his active duty army medical record." Dr. Griffin's opinion in the letter related to the Veteran's aneurysm; he stated that the Veteran's aneurysm was related to his military service due to his elevated blood pressures in service. 

During an August 2011 VA examination, the VA examiner opined that the Veteran's hypertension was less likely than not related to his military service, because the Veteran did not have "groups" of blood pressure readings during service that satisfy the definition of hypertension.

Analysis

To reopen his claim, the Veteran must have submitted new evidence relating to (1) an in-service occurrence, (2) a causal relationship, or (3) a medical diagnosis of hypertension within one year of discharge. Accordingly, the abundance of medical records submitted showing that the Veteran is currently diagnosed with hypertension are not sufficient to reopen his claim, because they are do not address any of the three outstanding issues. Additionally, the August 2011 VA examination provided a negative opinion regarding a causal relationship, thus does not raise a reasonable possibility of substantiating the claim.

After reviewing Dr. Griffin's March 2011 letter, the Board finds that it is cumulative of other evidence of record present at the time of the March 2010 rating decision. Although Dr. Griffin discusses the Veteran's elevated blood pressures in service in March 2011-which was not specifically discussed in his April 2007 letter-he does not relate these blood pressure to hypertension; he only discusses their existence and their relation to his aneurysm. The Veteran's service treatment records were of record during the March 2010 VA rating decision, thus the existence of elevated blood pressures in service was already of record; indeed, they were discussed by the June 2009 VA examiner. As a result, unfortunately, Dr. Griffin's March 2011 discussion of elevated blood pressures in service is cumulative, and cannot be considered new and material evidence. Because new and material evidence has not been submitted, the Veteran's request to reopen his claim for hypertension must be denied.

III. Service Connection 

Legal Criteria, Factual Background, and Analysis: Aneurysm and Migraine Headaches

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303. To substantiate a claim of service connection there must be evidence: (1) of a present disability; (2) of incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the service-connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. If the preponderance of the evidence is against the claim, the claim is to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is undisputed that the Veteran experienced pulmonary emboli in October 2006 while at work, and that he fainted as a result; shortly thereafter, he was diagnosed with a cerebral aneurysm. Although the June 2010 VA examiner said it was less likely than not his aneurysm was caused by a fall related to his syncopal episode, a combination of private medical opinions, substantiated by lay statements, reflect that the evidence is in equipoise that the Veteran's aneurysm was at least as likely as not the result of his fall due to his pulmonary embolism. In an undated report, a private physician opined that "[o]ne could postulate that at the time of his fall as a result of his syncopal event at the time of his prior pulmonary embolism that he may have had an asymptomatic...artery dissection complicated by pseudoaneurysm formation." While not sufficient on its own, this opinion is supplemented by the June 2010 opinion of Dr. T. Stanley, MD, who opined that the Veteran's falls are a probable cause for development of his aneurysm, and cited the opinion of a physician at the Mayo Clinic. These medical opinions are supported by the Veteran's wife's February 2010 statement that a doctor at the Mayo Clinic informed them that the location of the aneurysm is associated with a fall that occurred when the Veteran fainted from a pulmonary embolism. As a result, the evidence is in equipoise that the Veteran's aneurysm was caused by his service-connected pulmonary emboli, and the claim should be granted.

In December 2008, Dr. Stanley reported that the Veteran began to experience chronic right orbital and temporal pain "on the heels of an aneurysm." In September 2010, Dr. Stanley reported that the Veteran had some right orbital headaches "in relationship to his aneurysm." In November 2009, VA treatment records reflect that the Veteran reported his headaches began about three years previously; the Veteran's aneurysm occurred in late 2006 [three years prior to November 2009]. Dr. Stanley's opinions are sufficient  to support a finding that the evidence is at least in equipoise that the Veteran's migraines are secondary to his [now-service-connected] aneurysm. Accordingly, service connection is warranted.


ORDER

The appeal to reopen the Veteran's claim of entitlement to service connection for hypertension is denied.

Entitlement to an aneurysm, secondary to pulmonary emboli, is granted.

Entitlement to migraine headaches, secondary to a [now-service-connected] aneurysm, is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.

Lumbar Spine

VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016). In this case, previous VA spine examinations do not fully comport with the requirements of Correia and therefore may be inadequate. Thus, remand for a new VA spine examination is necessary.

Left Leg Deep Vein Thrombosis

During the Veteran's June 2010 VA examination, he reported constant pain and edema. A 100 percent rating may be granted for constant pain at rest if it is accompanied by "[m]assive board-like edema[.]" 38 C.F.R. § 4.104, Diagnostic Code 7121. There are no notes of record that reflect the extent of the Veteran's edema during that time. Additionally, an October 2016 VA examiner opined that the Veteran's condition was quiescent (inactive), but the Veteran reported that it was worse. A new VA examination is necessary to determine, if possible, the severity of the Veteran's edema earlier in the appeal period and to reconcile the inconsistencies in the October 2016 examination. Accordingly, remand is warranted.

TDIU

The matter of entitlement to TDIU is inextricably intertwined with the other claims remanded herein.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from October 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development is completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected spine disability. The examiner must review the entire record in conjunction with the examination. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed.

Range of motion studies should include active and passive motion and pain on weight bearing and non-weight bearing. The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion, in range of motion measurements, if possible, based on that information). 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. After the development in the first step is completed, the AOJ should arrange for an examination of the Veteran to assess the current severity of his service-connected left leg deep vein thrombosis disability. The examiner must review the entire record in conjunction with the examination. In particular, the examiner should respond to the following:

(a) Has the Veteran ever experienced massive board-like edema at any time during the appeal period (from September 2010)? Statements from the Veteran should be obtained and considered, if possible.

(b) Does the Veteran currently experience any symptoms from his left leg deep vein thrombosis, to include constant pain at rest, persistent edema, persistent ulceration, or massive board-like edema? When did such symptoms have their onset?

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


